DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hilaris (U.S. Patent # 5013051).

Regarding claim 1, Hilaris discloses a sealing device (fig 3) for use with a rotating shaft seal (36) to seal a rotating shaft (32), wherein the rotating shaft seal includes a ring shaped body (body of 36) with the rotating shaft passing through it (32 within 36), and includes a sealing portion (76) configured to form a dynamic sealing cooperation with the rotating shaft (intended use, 76 is capable of dynamic sealing with 32), the sealing device comprising:

a ring shaped body (42), configured to accommodate the rotating shaft passing through it (32 within 42), the ring shaped body including a first ring shaped portion and a second ring shaped portion spaced apart from each other in an axial direction of a rotation axis of the rotating shaft ( as seen in examiner annotated fig 3 below),

wherein the first ring shaped portion defines a static sealing surface ( as seen in examiner annotated fig 3 below) configured to form a static sealing cooperation with the rotating shaft (intended use, as seen in examiner annotated fig 3 below), and

wherein the second ring shaped portion defines a dynamic sealing surface ( as seen in examiner annotated fig 3 below) configured to form a dynamic sealing cooperation with a portion of the body of the rotating shaft seal that is adjacent to the sealing portion of the rotating shaft seal (intended use, as seen in examiner annotated fig 3 below).

    PNG
    media_image1.png
    611
    690
    media_image1.png
    Greyscale


Regarding claim 2, Hilaris discloses the sealing device, wherein the ring shaped body further comprise:

a transition portion that connects the first ring shaped portion and the second ring shaped portion ( as seen in examiner annotated fig 3 below), where the transition portion (as seen in examiner annotated fig 3 below) defines an inner surface that is concave in a cross-section (60 is concave as seen in examiner annotated fig 3 below) that passes through the rotation axis of the rotating shaft (axis of 32).

Regarding claim 3, Hilaris discloses the sealing device, wherein the second ring shaped portion further includes a connecting surface disposed between the dynamic sealing surface and the concave surface ( as seen in examiner annotated fig 3 below). 

Regarding claim 4, Hilaris discloses the sealing device, wherein the connecting surface is configured to form a gap between the connecting surface and the rotating shaft ( as seen in examiner annotated fig 3 below).

Regarding claim 5, Hilaris discloses the sealing device, wherein the ring shaped body further includes:

a flange structure ( as seen in examiner annotated fig 3 below) extending from an outer end of the dynamic sealing surface ( as seen in examiner annotated fig 3 below), wherein the flange structure extends parallel to the rotation axis towards the rotating shaft seal ( as seen in examiner annotated fig 3 below) when the dynamic sealing surface and the body of the rotating shaft seal form a dynamic sealing cooperation (intended use, as seen in examiner annotated fig 3 below).

Regarding claim 6, Hilaris discloses the sealing device, wherein the second ring shaped portion includes a flexible material (42 has elastomeric material which is flexible, abstract).

Regarding claim 7, Hilaris discloses a sealing assembly (fig 3) for use with a rotating shaft (32), the sealing assembly comprising:

a rotating shaft seal (36), having a ring shaped body ( as seen in examiner annotated fig 3 below) configured to accommodate the rotating shaft passing through it (32 within 36), and including a sealing portion (76) configured to form a dynamic sealing cooperation with the rotating shaft (intended use, 76 is capable of dynamic sealing with 32);

a sealing device, which includes: a ring shaped body ( 42 as seen in examiner annotated fig 3 below), configured to accommodate the rotating shaft passing through it (32 within 42), the ring shaped body including a first ring shaped portion and a second ring shaped portion spaced apart from each other in an axial direction of a rotation axis of the rotating shaft ( as seen in examiner annotated fig 3 below),

wherein the first ring shaped portion defines a static sealing surface ( as seen in examiner annotated fig 3 below) configured to form a static sealing cooperation with the rotating shaft (intended use, as seen in examiner annotated fig 3 below), and wherein the second ring shaped portion defines a dynamic sealing surface ( as seen in examiner annotated fig 3 below) configured to form a dynamic sealing cooperation with a portion of the body of the rotating shaft seal that is adjacent to the sealing portion of the rotating shaft seal (intended use, as seen in examiner annotated fig 3 below).

Regarding claim 8, Hilaris discloses the sealing assembly, wherein the ring shaped body of the sealing device further comprise:

a transition portion ( as seen in examiner annotated fig 3 below) that connects the first ring shaped portion and the second ring shaped portion ( as seen in examiner annotated fig 3 below), where the transition portion defines an inner surface that is concave in a cross-section (60) that passes through the rotation axis of the rotating shaft (axis of 32).

Regarding claim 9, Hilaris discloses the sealing assembly, wherein the second ring shaped portion further includes a connecting surface disposed between the dynamic sealing surface and the concave surface ( as seen in examiner annotated fig 3 below).

Regarding claim 10, Hilaris discloses the sealing assembly, wherein the connecting surface is configured to form a gap between the connecting surface and the rotating shaft ( as seen in examiner annotated fig 3 below).

Regarding claim 11, Hilaris discloses the sealing assembly, wherein the ring shaped body of the sealing device further includes:

a flange structure extending from an outer end of the dynamic sealing surface ( as seen in examiner annotated fig 3 below), wherein the flange structure extends parallel to the rotation axis towards the rotating shaft seal ( as seen in examiner annotated fig 3 below) when the dynamic sealing surface and the body of the rotating shaft seal form a dynamic sealing cooperation (intended use, as seen in examiner annotated fig 3 below). 

Regarding claim 12, Hilaris discloses the sealing assembly, wherein the second ring shaped portion includes a flexible material (42 is elastomeric, and flexible, abstract).

Regarding claim 13, Hilaris discloses an apparatus including a rotating shaft (32) and the sealing assembly (30).

Regarding claim 14, Hilaris discloses an apparatus comprising: a rotating shaft (32); a rotating shaft seal (32), having a ring shaped body (42) configured to accommodate the rotating shaft passing through it (32 within 42), and including a sealing portion configured to form a dynamic sealing cooperation with the rotating shaft ( intended use, 76 is capable of dynamic sealing with 32); a sealing device, which includes: a ring shaped body (42), configured to accommodate the rotating shaft passing through it (32 within 42), wherein the ring shaped body defines a static sealing surface configured to form a static sealing cooperation with the rotating shaft ( as seen in examiner annotated fig 3 below) and defines a dynamic sealing surface ( as seen in examiner annotated fig 3 below) configured to form a dynamic sealing cooperation with a portion of the body of the rotating shaft seal that is adjacent to the sealing portion of the rotating shaft seal ( as seen in examiner annotated fig 3 below).

Regarding claim 15, Hilaris discloses the apparatus, wherein the ring shaped body of the sealing device includes a flexible material (42 is elastomeric and flexible, abstract).

Regarding claim 16, Hilaris discloses the apparatus, wherein the ring shaped body of the sealing device further defines a connecting surface ( as seen in examiner annotated fig 3 below) which connects the static sealing surface and the dynamic sealing surface ( as seen in examiner annotated fig 3 below), and wherein the connecting surface has a curved shape in a cross-section (60) that passes through the rotation axis of the rotating shaft (axis of 32).

    PNG
    media_image1.png
    611
    690
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/L. K./
Examiner, Art Unit 3675

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675